MEMORANDUM OPINION
BUSSEY, Judge.
Bobby Lee Hill, hereinafter referred to as defendant, was tried by a jury in the District Court of Oklahoma County for the crime of Petit Larceny After Former Conviction of a Felony, was found guilty, and from the judgment and sentence assessing his punishment at three years imprisonment in the state penitentiary, he appeals.
The first assignment of error upon which defendant urges that this case must be reversed and remanded, arose when the trial judge overruled defendant’s challenge to the jury panel.
On November 16, 1966, Presiding Judge Clarence M. Mills entered an order holding the present jury panel, which began service on November 7, 1966, to continue an extra six days to complete the jury business. Counsel for defendant then filed a challenge to the panel and moved that his case be continued to a later date. Said challenge to the jury panel and motion were overruled and defendant’s cause then proceeded to trial on November 22, 1966.
On appeal he raises two assignments of error, both of which were contained in the single assignment of error raised in Satchell v. State, 443 P.2d 125, handed down this date, by this Court.
For the reasons set forth in Satchell v. State, supra, we are of the opinion that the defendant’s assignments of error are without merit and that the judgment and sentence appealed from should be, and the same is hereby, affirmed.
NIX, P. J., and BRETT, J., concur.